     Case 3:20-cv-00138-DPM-BD Document 28 Filed 08/19/20 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION


CHARLES H. SIMMONS
ADC #135731                                                  PLAINTIFF

v.                     No. 3:20-cv-138-DPM-BD

RICKY DAVIS, Lieutenant, Grimes
Unit; JEREMY HAVERSTICK, Corporal,
Grimes Unit; DAKOTA WESTERFIELD,
Sergeant, Grimes Unit; DANIEL T. SWEENEY,
Corporal, Grimes Unit; J. DAUCK, Sergeant;
GARY MUSSELWHITE, Lead Investigator;
and YOUNG, Major                                         DEFENDANTS


                                ORDER
     On de nova review, the Court adopts Magistrate Judge Deere's
partial recommendation, Doc. 25, and overrules Simmons's objections,
Doc. 26.   FED. R. Crv. P. 72(b)(3).   Simmons's amended complaint
doesn't include facts showing that Musselwhite' s and Young's alleged
corrective inaction amounted to deliberate indifference.       Langford v.
Norris, 614 F.3d 445, 460 (8th Cir. 2010).      The motion to dismiss,
Doc. 20, is therefore granted. Simmons's claims against Musselwhite
and Young are dismissed without prejudice for failure to state a claim.
Case 3:20-cv-00138-DPM-BD Document 28 Filed 08/19/20 Page 2 of 2



So Ordered.


                                               V
                             D .P. Marshall Jr.
                             United States District Judge




                              -2-
